— Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, imposed April 5, 1978, upon his conviction of criminal sale of a controlled substance in the second degree, upon his plea of guilty, the sentence being a term of imprisonment with a minimum of six years and a maximum of life. Sentence affirmed (see Matter of McDonald v Sobel, 272 App Div 455, affd 297 NY 679; People v Broadie, 37 NY2d 100, cert den 423 US 950). Damiani, J. P., Rabin, Gulotta and Cohalan, JJ., concur.